                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED FOOD & COMMERCIAL
WORKERS’ UNION, LOCAL NO. 293,
                                                                    8:18CV466
                      Plaintiff,

          v.                                                      ORDER TO
                                                                 SHOW CAUSE
NEBRASKA PRIME GROUP, LLC, and
NOAH’S ARK PROCESSORS, LLC,

                      Defendants.


        This matter is before the Court on plaintiff United Food & Commercial Workers’
Union, Local No. 293’s (“union”) “Motion for an Order to Show Cause Why Defendant
Noah’s Ark Processors, LLC [(“Noah’s Ark”)] Should Not Be Held in Contempt” (Filing
No. 32) for failing to follow the terms of the arbitration award this Court confirmed on
January 28, 2019 (“confirmation order”) (Filing No. 31). Absent such a showing, the union
asks the Court to find Noah’s Ark in contempt, “impose a fine of $1,000 per day for each
day [Noah’s Ark] refuses to abide by the arbitration award,” and award the union attorney
fees.

        Noah’s Ark neither admits nor denies that it has failed to follow the arbitration
award. Instead, Noah’s Ark—noting it has appealed (Filing No. 35) the confirmation
order—wields nothing more than the general rule stated in Hunter v. Underwood that filing
an appeal “confers jurisdiction on the court of appeals and divests the district court o[f] its
control over those aspects of the case involved in the appeal.” 362 F.3d 468, 475 (8th Cir.
2004) (alteration in original) (quoting Liddell v. Bd. of Educ., 73 F.3d 819, 822 (8th Cir.
1996)).

        The union parries Noah’s Ark’s jurisdictional attack and ripostes with the well-
established exception that an appeal does not automatically divest the district court of
jurisdiction to enforce its judgment. In support, the union relies on Chaganti & Assocs.,
P.C. v. Nowotny, 470 F.3d 1215, 1223 (8th Cir. 2006), in which the Eighth Circuit
“reject[ed] the contention that the district court lacked jurisdiction to enter the contempt
order” and impose sanctions because the defendant had appealed on the merits. The point
hits its mark.

       The Court agrees with the union that—absent a stay—Noah’s Ark’s interlocutory
appeal does not divest the Court of the jurisdiction necessary to consider the union’s
request for a contempt order and enforce the confirmation order. See, e.g., In re Grand
Jury Subpoenas Duces Tecum, 85 F.3d 372, 375-76 (8th Cir. 1996) (concluding “the
general rule of jurisdictional divestiture” did not apply where the district court was
supervising “a continuing course of conduct between the parties” and where the district
court entered an “order in support of its earlier judgment” which had not been stayed).
Accordingly,

       IT IS ORDERED:
       1.        The union’s motion for an order to show cause (Filing No. 32) is granted.
       2.        Noah’s Ark shall have until March 18, 2019, to show cause why it should not
                 be held in civil contempt and sanctioned for failing to comply with the terms
                 of the arbitration award confirmed by this Court on January 28, 2019.
       3.        Failure to comply with this order could subject Noah’s Ark to sanctions
                 without further notice.


       Dated this 8th day of March 2019.

                                                    BY THE COURT:



                                                    Robert F. Rossiter, Jr.
                                                    United States District Judge




                                               2
